Exhibit 10.1

CONFIDENTIAL

 

Citrix Systems, Inc.   GetGo, Inc.   LogMeIn, Inc. 851 West Cypress Creek Road  
851 West Cypress Creek Road   320 Summer Street Fort Lauderdale, FL 33309   Fort
Lauderdale, FL 33309   Boston, MA 02210

July 26, 2016

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

Gentlemen:

This letter agreement (this “Agreement”) among Citrix Systems, Inc., a Delaware
corporation (“Citrix”), GetGo, Inc., a Delaware corporation (“SpinCo”), and
LogMeIn, Inc., a Delaware corporation (“LogMeIn” and, together with Citrix and
SpinCo, the “Companies”), on the one hand, and Elliott Associates, L.P., a
Delaware limited partnership (“Elliott Associates”) and Elliott International,
L.P., a Cayman Islands limited partnership (“Elliott International” and together
with Elliott Associates, the “Investors”), on the other hand (the Investors and
the Companies being referred to herein collectively as the “Parties”), is being
entered into in connection with the transactions contemplated by that certain
Merger Agreement, dated of even date herewith, by and among Citrix, SpinCo,
LogMeIn and Lithium Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of LogMeIn (“Acquisition”) (such agreement, the “Merger Agreement”).
The Merger Agreement contemplates that Acquisition will merge with and into
SpinCo immediately following Citrix’s pro rata distribution of all the stock of
SpinCo to its shareholders (the “Distribution”). This Agreement shall be in
addition to the letter agreement between Citrix and the Investors, dated as of
July 28, 2015, which shall continue in full force and effect unaffected by the
provisions hereof. Capitalized terms used and not otherwise defined herein have
the meanings ascribed to them in paragraph 4.

1. From the date of this Agreement until the SpinCo Expiration Date or such
earlier time as provided in the last sentence of this paragraph 1, neither the
Investors nor any Elliott Person will, absent prior express written invitation
or authorization by the Board of Directors of Citrix, acquire or agree to
acquire any Citrix Shares or options to acquire any Citrix Shares, or engage in
any Hedging Transactions with respect to Citrix Shares, in each case if such
acquisition or Hedging Transaction would result in all Elliott Persons having
ownership of 5.0% or more of the outstanding shares of Citrix Common Stock.
Notwithstanding anything to the contrary in this Agreement, the restrictions in
this paragraph 1 shall terminate upon the earlier to occur of (i) the
termination of the Merger Agreement in accordance with its terms; and (ii) the
occurrence of both (A) the resignation of Jesse Cohn (and any other designee of
any Elliott Person) from the Board of Directors of Citrix and (B) receipt by
Citrix of (I) a “will”-level opinion from tax counsel reasonably satisfactory to
Citrix in its sole discretion that none of the Investors otherwise actively
participates in the management or operation of Citrix within the meaning of U.S.
Treasury Regulations Section 1.355-7 (which opinion Citrix agrees to seek to
obtain promptly upon the resignation referred to in the foregoing clause (A))
and (II) written assurance, reasonably satisfactory to Citrix and in form and
substance similar to this agreement, that, from the date of this Agreement until
the earlier of the SpinCo Expiration Date or the termination of the Merger
Agreement in accordance with its terms, neither the Investors nor any Elliott
Person will, absent prior express written invitation or authorization by the
Board of Directors of Citrix, acquire or agree to acquire any Citrix Shares or
options to acquire any Citrix Shares, or engage in any Hedging Transactions with
respect to Citrix Shares, in each case if such acquisition or Hedging
Transaction would result in all Elliott Persons having ownership of 10.0% or
more of the outstanding shares of Citrix Common Stock.

2. From the date of this Agreement until the SpinCo Expiration Date or such
earlier time as provided in the last sentence of this paragraph 2, neither the
Investors nor any Elliott Person will, absent prior express written invitation
or authorization by the Board, acquire or agree to acquire any SpinCo Shares or
options to acquire any SpinCo Shares, or engage in any Hedging Transactions with
respect to SpinCo Shares, in each case if such acquisition or Hedging
Transaction would result in all Elliott Persons having ownership of 5.0% or more
of the outstanding shares of SpinCo Common Stock. Notwithstanding anything to
the contrary in this Agreement, the restrictions in this paragraph 2 shall
terminate upon the termination of the Merger Agreement in accordance with its
terms.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. From the date of this Agreement until the SpinCo Expiration Date or such
earlier time as provided in the last sentence of this paragraph 3, neither the
Investors nor any Elliott Person will, absent prior express written invitation
or authorization by the Board, acquire or agree to acquire any LogMeIn Shares or
options to acquire any LogMeIn Shares, or engage in any Hedging Transactions
with respect to LogMeIn Shares, in each case if such acquisition or Hedging
Transaction would result in all Elliott Persons having ownership of 5.0% or more
of the outstanding shares of LogMeIn Common Stock. Notwithstanding anything to
the contrary in this Agreement, the restrictions in this paragraph 3 shall
terminate upon the earlier to occur of (i) the termination of the Merger
Agreement in accordance with its terms; and (ii) the occurrence of both (A) the
resignation of Jesse Cohn (and any other designee of any Elliott Person) from
the Board of Directors of LogMeIn and (B) receipt by LogMeIn of (I) a
“will”-level opinion from tax counsel reasonably satisfactory to LogMeIn in its
sole discretion that none of the Investors otherwise actively participates in
the management or operation of LogMeIn within the meaning of U.S. Treasury
Regulations Section 1.355-7 (which opinion LogMeIn agrees to seek to obtain
promptly upon the resignation referred to in the foregoing clause (A)) and (II)
written assurance, reasonably satisfactory to LogMeIn and in form and substance
similar to this agreement, that, from the date of this Agreement until the
earlier of the SpinCo Expiration Date or the termination of the Merger Agreement
in accordance with its terms, neither the Investors nor any Elliott Person will,
absent prior express written invitation or authorization by the Board of
Directors of LogMeIn, acquire or agree to acquire any LogMeIn Shares or options
to acquire any LogMeIn Shares, or engage in any Hedging Transactions with
respect to LogMeIn Shares, in each case if such acquisition or Hedging
Transaction would result in all Elliott Persons having ownership of 10.0% or
more of the outstanding shares of LogMeIn Common Stock.

4. As used in this Agreement, the term (a) “Code” shall mean the Internal
Revenue Code of 1986, as amended; (b) “Elliott Person” shall mean (i) the
Investors and (ii) any other person that, pursuant to a formal or informal
understanding, joins in one or more coordinated acquisitions or dispositions of
stock of Citrix, SpinCo or LogMeIn, as applicable, with the Investors, it being
understood that such a coordinated acquisition or disposition of Citrix, SpinCo
or LogMeIn stock by the Investors and such other person shall be deemed to occur
only if the investment decision by the Investors and such other person depended
on the investment decision of such other person (in the case of the Investors)
or the Investors (in the case of such other person), such that neither the
Investors nor such other person would have acquired such stock without the
agreement or understanding that such other person (in the case of the Investors)
or the Investors (in the case of such other person) would also acquire such
stock; (c) “Hedging Transaction” shall mean a total return swap or other similar
transaction in which the reference security is stock of Citrix, SpinCo or
LogMeIn, other than a total return swap or similar transaction (i) which is
settled solely in cash and pursuant to which the Investors do not have any right
to acquire Citrix, SpinCo or LogMeIn stock; (ii) in connection with which the
Investors did not sell or transfer any Citrix, SpinCo or LogMeIn stock to the
counterparty; (iii) in which the Investors do not have any security interest or
similar or analogous rights in any Citrix, SpinCo or LogMeIn stock, as the case
may be; (iv) under the terms of which the Investors do not have any right to
control the manner in which the counterparty hedges its position under the swap
or similar transaction; (v) that does not confer any Elliott Person any voting
rights or voting power with respect to, and does not impose any restriction or
limitation on the ability of the counterparty to vote, abandon, hedge, sell,
transfer, dispose of, hypothecate or rehypothecate, any Citrix, SpinCo or
LogMeIn stock owned by the counterparty; (vi) in which the counterparty is under
no obligation to share any information with the Investors received by such
counterparty in its capacity, if applicable, as a Citrix shareholder, (vii) in
which the collateral posted by the Investors does not exceed 15% of the
underlying principal amount and does not consist of Citrix, SpinCo or LogMeIn
stock; and (viii) as to which the Investors have not taken any position on any
income tax return to the effect that the Investors own the Citrix, SpinCo or
LogMeIn stock underlying such swap or similar transaction; (d) “own”, “owned”
and “ownership” shall mean (i) beneficial ownership for U.S. federal income tax
purposes and treating options held by the Elliott Persons as exercised only if
the exercise of such option (whether by itself or in conjunction with the deemed
exercise of one or more other options held by the Elliott Persons) would cause
the Elliott Persons to be treated as owning five percent of the outstanding
shares of Citrix Common Stock, SpinCo Common Stock or LogMeIn Common Stock and
(ii) ownership of Shares by Persons whose Shares (A) are attributed to an
Elliott Person under Section 355(e)(4)(C) of the Code and Treasury Regulations
1.355-7(h)(8) to the extent such Elliott Person has Actual Knowledge of such
Shares (it being understood that an Elliott Person shall be deemed to have
Actual Knowledge of ownership of such Shares solely to the extent that Jesse
Cohn, Jason Genrich, any other person employed by an Elliott Person who has



--------------------------------------------------------------------------------

CONFIDENTIAL

 

material involvement with such Elliott Person’s investment in Citrix Common
Stock or SpinCo Common Stock, or Richard Zabel, as applicable, has such Actual
Knowledge) or (B) would be required to be reported by any Elliott Person on
Lines 7 through 11 of the cover page of a Schedule 13D or on Lines 5 through 9
of the cover page of a Schedule 13G; (e) “business day” shall mean any day other
than a Saturday, Sunday or a day on which the Federal Reserve Bank of New York
is closed; (f) “SpinCo Expiration Date” shall mean the first anniversary of the
Distribution; (g) “Person” shall be interpreted broadly to include, among
others, any individual, general or limited partnership, corporation, limited
liability or unlimited liability company, joint venture, estate, trust, group,
association or other entity of any kind or structure; (h) “Shares” shall mean,
with respect to any Company, shares of such Company’s stock; (i) “Citrix Common
Stock” shall mean the common stock of Citrix, par value $0.001 per share; (j)
“SpinCo Common Stock” shall mean the common stock of SpinCo, par value $0.01 per
share; (k) “LogMeIn Common Stock” shall mean the common stock of LogMeIn, par
value $0.01 per share, (l) “acquire” shall include entering into any agreement,
understanding, arrangement, or substantial negotiations concerning an
acquisition, and (m) “Actual Knowledge” means the actual and conscious
knowledge, excluding any constructive or imputed knowledge.

5. Each of the Investors, severally and not jointly, represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such Investor, enforceable against such
Investor in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; and (b) as of the date of this Agreement,
(i) the Investors own an aggregate of 6,706,544 Citrix Shares and an aggregate
of zero (0) LogMeIn Shares, and (ii) except as previously disclosed in Schedule
13D, or Amendments No. 1 or 2 thereto, filed by Elliott with the Securities and
Exchange Commission on June 1, 2015, July 28, 2015 and November 24, 2015,
respectively, or in writing to Citrix prior to the execution of this Agreement,
none of the Investors is a party to any swap or hedging transactions or other
derivative agreements of any nature with respect to the Shares.

6. Each of the Companies represents and warrants that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of such Company, enforceable against such Company in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of such
Company; and (c) does not and will not violate any law, any order of any court
or other agency of government, such Company’s Certificate of Incorporation or
Bylaws, each as amended from time to time, or any provision of any agreement or
other instrument to which such Company or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of, or give rise to, any material lien,
charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such indenture, agreement or other instrument.

7. Each of the Companies and each of the Investors acknowledges and agrees that
money damages would not be a sufficient remedy for any breach (or threatened
breach) of this Agreement by such Party and that, in the event of any breach or
threatened breach hereof, (a) a non-breaching Party will be entitled to seek
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching Party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching Party agrees to waive any
applicable right or requirement that a bond be posted by a non-breaching Party.
Such remedies will not be the exclusive remedies for a breach of this Agreement,
but will be in addition to all other remedies available at law or in equity.

8. This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns. No Party may assign or
otherwise transfer either this Agreement or any of such Party’s rights,
interests or obligations hereunder without the prior written approval of the
other Parties. Any purported transfer requiring such consent shall be void
unless and until such consent is obtained. No amendment, modification,
supplement or waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the other Party or Parties affected
thereby, and then only in the specific instance and for the specific purpose
stated therein. Any waiver by any Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The



--------------------------------------------------------------------------------

CONFIDENTIAL

 

failure of a Party to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive such Party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.

9. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The Parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. Each of the Investors and each of the Companies
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it shall not
bring any action relating to this Agreement or otherwise in any court other than
such courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 12 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. Each of the
Parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such Party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No Party shall seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.

11. This Agreement is solely for the benefit of the Parties and is not
enforceable by any other Person.

12. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto,
shall be in writing and shall be deemed validly given, made or served when
delivered in person, by electronic mail, by overnight courier or two business
days after being sent by registered or certified mail (postage prepaid, return
receipt requested) as follows:

If to Citrix to:

Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, FL 33309

Facsimile: (954) 267-3101

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

500 Boylston Street

Boston, MA 02116

 

        Attn:    Margaret A. Brown         Email:    Margaret.Brown@skadden.com

If to LogMeIn or SpinCo to:

LogMeIn, Inc.

320 Summer Street

Boston, MA 02210

Facsimile: (781) 437-1820

Attn: Chief Financial Officer



--------------------------------------------------------------------------------

CONFIDENTIAL

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

 

        Attn:    John H. Chory    Bradley C. Faris         Email:   
john.chory@lw.com    bradley.faris@lw.com

If to the Investors:

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

 

        Attn:    Jesse Cohn         email:    jcohn@elliottmgmt.com

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

 

        Attn:    Marc Weingarten    Eleazer Klein         email:   
marc.weingarten@srz.com    eleazer.klein@srz.com

At any time, any Party may, by notice given in accordance with this paragraph to
the other Parties, provide updated information for delivery of notices
hereunder.

13. All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the Party incurring
such fees, costs or expenses.

14. Each of the Parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each Party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15. This Agreement may be executed by the Parties in separate counterparts
(including by fax, jpeg, .gif, .bmp and .pdf), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

[Signature Page Follows]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Very truly yours, Citrix Systems, Inc. By:  

/s/ David J. Henshall

  Name:   David J. Henshall   Title:   Executive Vice President, Chief Operating
Officer and Chief Financial Officer Very truly yours, GetGo, Inc. By:  

/s/ Antonio G. Gomes

  Name:   Antonio G. Gomes   Title:   Secretary Very truly yours, LogMeIn, Inc.
By:  

/s/ William R. Wagner

  Name:   William R. Wagner   Title:   President and Chief Executive Officer

 

Accepted and agreed to as of the date first written above: ELLIOTT ASSOCIATES,
L.P. By:   Elliott Capital Advisors, L.P.,   its General Partner By:   Braxton
Associates, Inc.,   its General Partner By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President ELLIOTT INTERNATIONAL, L.P.
By:   Elliott International Capital Advisors Inc.,   as Attorney-in-Fact By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President